Name: COMMISSION REGULATION (EEC) No 2262/93 of 10 August 1993 concerning the stopping of fishing for cod by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 13 . 8 . 93 Official Journal of the European Communities No L 203/5 COMMISSION REGULATION (EEC) No 2262/93 of 10 August 1993 concerning the stopping of fishing for cod by vessels flying the flag of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3919/92 of 20 December 1992 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1993 and certain conditions under which they may be fished (3), amended by Regulation (EEC) No 927/93 (4), provides for cod quotas for 1993 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES divisions I and II b by vessels flying the flag of Germany or registered in Germany have reached the quota allo ­ cated for 1993 ; whereas Germany has prohibited fishing for this stock as from 17 July 1993 ; whereas it is there ­ fore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES divisions I and II b by vessels flying the flag of Germany or registered in Germany are deemed to have exhausted the quota allo ­ cated to Germany for 1993 . Fishing for cod in the waters of ICES divisions I and II b by vessels flying the flag of Germany or registered in Germany is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of applica ­ tion of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 17 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 397, 31 . 12. 1992, p. 1 . 4) OJ No L 96, 22. 4. 1993, p. 1 .